PER CURIAM.
John Larson, III, appeals the bankruptcy appellate panel’s1 order, in which it affirmed the bankruptcy court’s2 order dismissing his adversary proceeding and denying him derivative standing. After careful review, see In re Racing Servs., Inc., 540 F.3d 892, 901 (8th Cir.2008), we reject Larson’s legal arguments and affirm the decision of the bankruptcy court, see 8th Cir. R. 47B.

. The Honorable Robert J. Kressel, Thomas L. Saladino, and Anita L. Shodeen, United States Bankruptcy Judges for the Bankruptcy Appellate Panel for the Eighth Circuit.


. The Honorable Kathy A. Suratt-States, Chief Judge, United States Bankruptcy Court for the Eastern District of Missouri.